Citation Nr: 0330163	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  90-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic ligament strain of the left ankle with calcification, 
status post tarsal tunnel release.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active service from September 1966 to June 
1970, with various periods of active duty for training in the 
Reserves for the period from November 1972 to November 1987, 
and from November 1990 to November 1993, including verified 
active duty for training from June 4, 1986, to June 8, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).

The issue of the evaluation for a left ankle disability was 
previously before the Board in October 1990, but was remanded 
for additional development.  Subsequently, a July 1994 rating 
decision increased the evaluation for the veteran's left 
ankle disability to the current 20 percent rating.  However, 
a March 1996 Board decision denied the veteran's claim for 
entitlement to an evaluation in excess of 20 percent.  The 
veteran filed a request for reconsideration, and an Order for 
Reconsideration by an expanded panel was issued by direction 
of the Chairman in March 1997.  Upon reconsideration, the 
Board remanded the issue of an increased evaluation for the 
left ankle disability to the RO for further development in 
September 1997.  The development requested at this time 
included consideration of entitlement to a total rating based 
on individual unemployability due to service connected 
disabilities, as raised by the veteran during the course of 
his appeal. 

The veteran's appeal was returned to the Board in February 
2001.  However, the Board noted that the development 
requested by the prior remand had not been completed.  In 
particular, the RO had not considered the issue of 
entitlement to a total rating based on individual 
unemployability.  In addition, it was noted that the 
September 1997 remand had determined that the issue of 
entitlement to a total rating was a component of the issue of 
entitlement to an increased rating for the left ankle, and 
that the two issues should be considered together.  
Therefore, the Board remanded the issue of entitlement to an 
increased evaluation to the RO for consideration in 
conjunction with the issue of entitlement to a total rating 
based on individual unemployability.  

Subsequent to the February 2001 remand, a January 2003 rating 
decision denied entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities.  This was the first decision on this issue.  
The veteran was notified of this decision in January 2003.  A 
supplemental statement of the case was issued to the veteran 
in March 2003 which included the issue of entitlement to a 
total rating.  

Currently, the Board regrets that it must once again remand 
this issue to the RO.  The veteran must be issued a statement 
of the case for the issue of entitlement to a total rating 
based on unemployability.  In addition, a hearing should also 
be scheduled for this issue.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2002).  

The veteran did not submit any communication that can be 
interpreted as a notice of disagreement with the January 2003 
denial of a total rating until a July 2003 letter.  This July 
2003 letter was received directly at the Board.  Regardless 
of the March 2003 supplemental statement of the case issued 
prior to the receipt of the notice of disagreement, he has 
not been provided a statement of the case for this issue, and 
he has not been informed of the necessity of submitting a 
substantive appeal.  Therefore, this issue must be remanded 
to the RO for the issuance of a statement of the case.  38 
U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998).  
In addition, the July 2003 notice of disagreement contains a 
request from the veteran to appear before the Board for a 
hearing regarding this issue, and the veteran must be 
scheduled for this hearing.  

As noted in the September 1997 and February 2001 remands, the 
issue of entitlement to an increased evaluation for the 
veteran's left ankle disability is inextricably intertwined 
with the issue of entitlement to a total rating, and these 
issues must be considered together.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  This should include a letter 
that explains to the veteran the 
provisions of the VCAA, and notifies him 
what must be demonstrated in order to 
prevail in his claim, what evidence it is 
his responsibility to obtain, and what 
evidence VA has a duty to assist him in 
obtaining.  

2.  The RO should issue the veteran a 
statement of the case for the issue of 
entitlement to a total rating based on 
individual unemployability due to service 
connected disabilities.  He should also be 
notified of the need to submit a 
substantive appeal for this issue, and of 
the time limit for doing so. 

3.  The RO should contact the veteran and 
determine whether he desires a hearing 
before the Board at the RO either in 
person or through videoconferencing, or in 
Washington, D.C.  Thereafter, the 
appropriate action should be taken to 
schedule the veteran for his requested 
hearing.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


			
       LAWRENCE M. SULLIVAN	JEFF MARTIN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


	                         
__________________________________________
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


			
             H. N. SCHWARTZ	MARY GALLAGHER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


			
              STEVEN L. COHN	RENEE M. PELLETIER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



